SETTLEMENT AGREEMENT

Made effective as of the 22nd day of April, 2003.

BETWEEN:

STORAGE ALLIANCE INC.

Plaintiff

(Defendant by Counterclaim)

- and -

INTERNATIONAL DATASHARE CORPORATION

Defendant

(Plaintiff by Counterclaim)

WHEREAS:

A. The Plaintiff, Storage Alliance Inc. ("SAI") commenced an action in the Court
of Queen's Bench of Alberta as action number 0301-01969 (the "Action") against
International Datashare Corporation ("IDC"), which Defendant counterclaimed in
the action against SAI and Todd Chuckry.

B. The parties hereto have agreed to settle all matters and issues arising from
the action and counterclaim as hereinafter set out.

C. The parties have agreed to release one another from the LinkPortÔ Services
Agreement which is the subject of the Action.

D. Counsel for Todd Chuckry has indicated that Todd Chuckry will consent to a
Discontinuance of Counterclaim without costs;

E. The parties hereto have agreed to discontinue the action and counterclaim
without costs upon the payment by IDC to SAI of $99,000.00 and in consideration
of the mutual covenants and premises herein.

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

ARTICLE 1 - MUTUAL RELEASE

1.1 The parties shall forthwith, upon execution of this Settlement Agreement,
execute and deliver to Miller Thomson LLP the following documents:

(a) A General Release in the form attached hereto as Schedule "A" by and in
favour of the parties and each of them;

(b) Discontinuance of Action and Counterclaim in the form attached hereto as
Schedule "B" .

1.2 Upon receipt by Miller Thomson LLP of the documents described in the
foregoing paragraph, Miller Thomson LLP shall not enter the Discontinuance of
Action and Counterclaim until receiving $99,000.00 as provided in Article 2
hereof.

1.3 The parties agree that either or each of them shall obtain the consent of
counsel for Todd Chuckry for the Discontintuance of Counterclaim without costs.

ARTICLE 2 - PAYMENT

2.1 IDC, for and on behalf of itself, shall pay to SAI the sum of $99,000.00
inclusive of GST, interest and costs as full and final settlement of the action
and counterclaim.

2.2 SAI acknowledges and agrees that the payment and issuance described in
Article 2.1 hereof shall be deemed to be full and final settlement, compromise,
and satisfaction of the Action and counterclaim, and any and all claims as
described in the Mutual Release attached hereto as Schedule "A".

2.4 Upon confirmation of payment and issuance described in Article 2.1 hereof,
Miller Thomson LLP shall be at liberty, and is hereby instructed, to file the
Discontinuance of Action and Counterclaim held in trust by it pursuant to
Article 1 hereof, and upon filing of same shall forthwith provide filed copies
to the solicitors for IDC and Todd Chuckry, and delivery of same to the same
said solicitors is hereby agreed and acknowledged by all parties to be good and
sufficient service upon each and all of them.

ARTICLE 3 - RETURN OF IDC SOFTWARE AND HARDWARE

3.1 SAI agrees to the return of four loaner personal computers, minus the memory
added by SAI in the course of the LinkPortÔ Services Agreement.

3.2 SAI acknowledges and agrees that it shall certify the deletion of IDC
GEOcartaÔ, software and associated log data that was hosted as part of the
LinkPortÔ Services Agreement.

ARTICLE 4 - CONFIDENTIALITY

4.1 The parties acknowledge and agree that the terms of this Agreement and
Schedules hereto are strictly confidential, and shall not be disclosed to
anyone, except for the parties and their counsel and professional advisors as
may be necessary for the purposes of obtaining independent legal or accounting
advice.

4.2 Except as provided in Article 4.3 hereof, the parties hereto acknowledge and
agree that disclosure of this Agreement or any of its terms or the Schedules
hereto or any terms thereof, or any one or more of these, shall constitute a
material breach of this Agreement.

4.3 Notwithstanding the provisions of this Article 4, the parties hereto agree
to make such public announcements of this Agreement promptly upon its execution
in accordance with the requirements of any applicable securities legislation and
regulations.

ARTICLE 5 - GENERAL PROVISIONS

5.1 Further Assurances

The parties hereto and each of them do hereby covenant and agree to do such
things and execute and deliver such further documents, agreements and assurances
as may be necessary or advisable from time to time to carry out the terms and
conditions of this Agreement in accordance with their true intent.

5.2 Governing Law and Submission to Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta in force from time to time, and the parties hereto
hereby submit to the jurisdiction of the Courts in the Province of Alberta.

5.3 Recitals

The recitals hereof are a part of this Agreement.

5.4 Execution in Counterpart

This Agreement may be executed in one or more counterparts with the same effect
as if each of the parties had signed the same counterpart, and all counterparts
shall be construed together and shall constitute one document.

5.5 Headings

The headings in this Agreement have been inserted for reference and as a matter
of convenience only and in no way define, limit or enlarge the scope or meaning
of this Agreement or any provision hereof.

5.6 Notice

Any notice required to be given hereunder by any parties shall be deemed to have
been well and sufficiently given if:

(a) personally delivered to the party to whom it is intended or, if such party
is a corporation, to an officer of that corporation; or

(b) mailed by pre-paid registered mail, transmitted by facsimile or delivered to
the address or facsimile number of the party to whom it is intended as follows:

(i) if to SAI:

Miller Thomson LLP

Barristers and Solicitors

3000, 700 - 9th Avenue SW

Calgary, Alberta T2P 3V4

Attention: Wade D. Clark

(ii) if to IDC:

Duncan McCachen

Barristers and Solicitors

1600, 520 - 5th Avenue SW

Calgary, Alberta T2P 3R7

Attention: Jeffrey Landmann

5.7 Entire Agreement

This Agreement constitutes the entire Agreement between the parties and relating
to the subject hereof and supercedes all prior and contemporaneous Agreements,
understandings, negotiations, and discussions, whether verbal or written, of the
parties. There are no general, specific, implied or express warranties,
representations or any other Agreements by or between the parties in connection
with the entering into of this Agreement or the subject mater hereof as
specifically set forth herein.

IN WITNESS WHEREOF the parties or their officers, duly authorized, have executed
this Settlement Agreement this 22nd day of April, 2003

STORAGE ALLIANCE INC.

Per: /s/ Jeff Ascah

 

INTERNATIONAL DATASHARE CORPORATION

Per: /s/ Norm Stein

 

AFFIDAVIT VERIFYING CORPORATE SIGNING AUTHORITY

I, Jeff Ascah, of the City of Calgary, in the Province of Alberta, MAKE OATH AND
SAY THAT:

 

1. I am an officer or director of Storage Alliance Inc. named in the within or
annexed instrument.

2. I am authorized by Storage Alliance Inc. to execute the instrument without
affixing a corporate seal.

SWORN BEFORE ME at the City of )

Calgary, in the Province of Alberta, )

this 28th day of April, 2003 )

/s Jeff Ascah

JEFF ASCAH

/s/ Wade D. Clark

)



A COMMISSIONER FOR OATHS )

in and for the Province of Alberta )

 

AFFIDAVIT VERIFYING CORPORATE SIGNING AUTHORITY

I, NORM STEIN, of the City of Calgary, in the Province of Alberta, MAKE OATH AND
SAY THAT:

 

1. I am an officer or director of International Datashare Corporation named in
the within or annexed instrument.

2. I am authorized by International Datashare Corporation to execute the
instrument without affixing a corporate seal.

 

SWORN BEFORE ME at the City of )

Calgary, in the Province of Alberta, )

this 22nd day of April, 2003. )

) /s/ Norm Stein

) NORM STEIN

/s/ Jeffrey D. Landmann

)



A COMMISSIONER FOR OATHS )

in and for the Province of Alberta )

SCHEDULE "A"

MUTUAL RELEASE

KNOW ALL MEN BY THESE PRESENTS that STORAGE ALLIANCE INC. ("SAI"), for and in
consideration of the sum of Ninety-Nine Thousand ($99,000.00) Dollars, the
receipt and sufficiency of which is hereby acknowledged to be paid to it, by or
on behalf of, INTERNATIONAL DATASHARE CORPORATION ("IDC"), has hereby remised,
released and forever discharged IDC and its officers, directors, employees,
administrators, successors and assigns from any and all manner of action and
actions, cause and causes of action, suits, debts, sums of money, general
damages, special damages, costs, claims and demands of every nature and kind at
law or in equity, or under any statute which SAI can, shall or may have existing
up to and including the date hereof for or by reason of anything relating to or
arising out of that certain action described as Court of Queen's Bench Action
No. 0301-01969 in the Court of Queen's Bench of Alberta, Judicial District of
Calgary, with SAI as Plaintiff and IDC as Defendant (Plaintiff by Counterclaim)
and SAI and Todd Chuckry as Defendants by Counterclaim.

FURTHER, SAI agrees not to make any claim or take any proceedings against any
other person or corporation who has a right of contribution against or indemnity
from IDC arising out of the above-referenced matters.

FURTHER, IDC for and in consideration of the sum of One ($1.00) Dollar and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged to be paid to it, by or on behalf of SAI, has remised, released and
forever discharged SAI its officers, directors, employees, administrators,
successors and assigns from any and all manner of action and actions, cause and
causes of action, suits, debts, sums of money, general damages, special damages,
costs, claims and demands of every nature and kind at law or in equity, or under
any statute which IDC can, shall or may have existing up to and including the
date hereof and, in particular, but without in any way restricting the
generality of the foregoing, for or by reason of anything relating to or arising
out of Court of Queen's Bench of Alberta Action No. 0301-01969 in the Court of
Queen's Bench of Alberta, Judicial District of Calgary, with SAI as Plaintiff
and IDC as Defendant (Plaintiff by Counterclaim) and SAI and Todd Chuckry as
Defendants by Counterclaim.

FURTHER, IDC agrees not to make any claim or take any proceedings against any
other person or corporation who has a right of contribution against or indemnity
from SAI arising out of the above-referenced matters.

FURTHER, the Parties acknowledge that the facts in respect of which this Mutual
Release and Settlement are made may prove to be other than or different from the
facts in that connection now known by either of them or believed by either of
them to be true. Each of the Parties expressly accepts and assumes the risk of
the facts being different and each of them agree that all of the terms of this
Mutual Release shall be in all respects effective and not subject to termination
or rescission by the discovery of any difference in facts.

FURTHER, the Parties have consulted with and been advised by their respective
solicitors before entering into this Mutual Release and have read the foregoing
and know the contents thereof.

FURTHER, the Parties hereby instruct their solicitors to consent to the
execution and filing at the Court registry of a Discontinuance of the Action and
Countercliam without costs.

FURTHER, the terms of this Mutual Release are contractual and not merely
recitals.

FURTHER, this Mutual Release is a compromise of disputed claims and shall not be
construed as an admission of liability.

FURTHER, this Mutual Release may be executed in one or more counterparts with
the same effect as if each of the parties had signed the same counterpart, and
all counterparts shall be construed together and shall constitute one document.

IN WITNESS WHEREOF the parties or their officers, duly authorized, have executed
this Mutual Release this 22nd day of April, 2003.

INTERNATIONAL DATASHARE CORPORATION

Per:/s/ Norm Stein

NORM STEIN, President

STORAGE ALLIANCE INC.

Per:/s/ Jeff Ascah

JEFF ASCAH, President and CEO

SCHEDULE "B"

Action No.: 0301-01969

IN THE COURT OF QUEEN'S BENCH OF ALBERTA

JUDICIAL DISTRICT OF CALGARY

BETWEEN:

STORAGE ALLIANCE INC.

Plaintiff

- and -

INTERNATIONAL DATASHARE CORPORATION

Defendant

(Plaintiff by Counterclaim)

- and -

STORAGE ALLIANCE INC.

and TODD CHUCKRY

Defendants by Counterclaim

 

DISCONTINUANCE OF ACTION AND COUNTERCLAIM

TAKE NOTICE that, pursuant to an agreement between the parties, the Plaintiff
herein wholly discontinues the within action without costs to any party.

AND FURTHER TAKE NOTICE that pursuant to an agreement between the parties the
Plaintiff by Counterclaim, herein wholly discontinues the within counterclaim
without costs to any party

DATED at the City of Calgary, in the Province of Alberta, this 22nd day of
April, 2003.

MILLER THOMSON LLP DUNCAN McCACHEN

Per: /s/ Wade D. Clark

Wade D. Clark, Solicitors for the Plaintiff/Defendants by Counterclaim

Per: /s/ Jeffrey Landmann

Jeffrey Landmann, Solicitors for the Defendant/Plaintiff by Counterclaim

DUNPHY BEST BLOCKSOM LLP

Per: /s/ Michele H. Hollins

Michele H. Hollins, Solicitors for Todd Chuckry

TO: The Clerk of the Court

 

 

 

 

 

 

 

 

 

 

 

 

ACTION NO. 0301-01969

__________________________________________

IN THE COURT OF QUEEN'S BENCH OF ALBERTA

JUDICIAL DISTRICT OF CALGARY

__________________________________________

BETWEEN:

STORAGE ALLIANCE INC.

Plaintiff

- and -

INTERNATIONAL DATASHARE CORPORATION

Defendant

(Plaintiff by Counterclaim)

- and -

STORAGE ALLIANCE INC.

and TODD CHUCKRY

Defendants by Counterclaim

__________________________________________

DISCONTINUANCE OF ACTION

AND COUNTERCLAIM

__________________________________________

MILLER THOMSON LLP

Barristers and Solicitors

3000, 700 - 9TH Avenue SW

Calgary, Alberta

T2P 3V4

WADE D. CLARK

Phone: 403.298.2400

Fax: 403.262.0007

FILE: 40374.0008 WDC